Citation Nr: 9929422	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic mastoiditis as 
the residual of a right ear injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1951 to May 1953.

This appeal arises from a March 1993 rating decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim for 
service connection for chronic mastoiditis as the residual of 
a right ear injury.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in July 1997 to schedule the veteran for a hearing and 
in February 1998 for further development.  The case was 
returned to the Board in June 1999.

Following RO consideration of the veteran's claim on a de 
novo basis in March 1993, the statement of the case issued to 
the veteran in June 1993 addressed the veteran's claim for 
service connection for chronic mastoiditis of the right ear 
as a de novo issue and the veteran was provided the law and 
regulations pertaining to service connection.  However, a 
claim by the veteran for service connection for an ear 
condition had been denied by the RO in May 1954 and the RO 
subsequently adjudicated the veteran's current claim as a 
request to reopen a claim for service connection for chronic 
mastoiditis by the submission of new and material evidence.  
Having reviewed the entire record, the Board concludes that 
consideration of the veteran's claim should be on a de novo 
basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran's chronic mastoiditis of the right ear is 
related to his period of active military service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for chronic mastoiditis as the residual of a right ear injury 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on 
examinations in March and August 1951 for entry into service 
the veteran's ears were normal.  Service clinical records 
reflect that the veteran was treated for a ruptured right ear 
drum in March 1953 and that a diagnosis of otitis media, 
secretory, acute, and myringitis, subsequent to aerootitis, 
was made.  On examination in April 1953 for separation from 
service the veteran's ears were found to be normal.  In the 
summary of defects and diagnoses residual ear drum 
perforation, right, was noted.  The service medical records 
included no specific references to chronic mastoiditis.

At the time of a May 1954 VA audiometric examination, the 
veteran reported that his ears popped occasionally.  On 
examination the ear drums were found to be normal and intact.  
It was reported that ear disease and deafness were not found.

Records from Highland Park Hospital reflect that the veteran 
was admitted in November 1970.  It was reported that he had 
had a chronic recurrent discharge from the right ear with 
severe otorrhea and difficulty in hearing as the acute onset 
had recurred many times in the past; in the last three to 
four months he had had severe pain with purulent discharge 
along with cholesteatoma particles.  X-rays revealed chronic 
right mastoiditis and he was admitted for a radical 
mastoidectomy. The diagnosis on discharge was chronic right 
mastoiditis.

In a statement dated in February 1971, Phillip I. Mozer, 
M.D., indicated that the veteran had been followed since 
October 1970 for a marginal perforation on the right with a 
cholesteatoma.  It was reported by Dr. Mozer that in November 
1970 he performed a right mastoidectomy with tympanoplasty.  
An impression of chronic mastoiditis with cholesteatoma, 
right ear was noted.

On examination of the veteran by the VA in September 1971, it 
was observed that the external right ear was normal.  The 
tympanic membrane was found to be healed and retracted.  The 
diagnoses were defective hearing of the right ear, severe, 
predominantly conductive; and healed mastoidectomy scar, 
adhesive process tympanic membrane.

In February 1994, copies of medical records from the 
veteran's employer were received.  The records included a 
copy of a May 1982 oto-audiologic report, a January 1990 
health evaluation in which the veteran's mastoidectomy was 
noted and a note, written by the veteran in which he 
indicated that he had perforated ear drum in 1954 and then 
had a cholesteatoma in the right ear.  He stated his doctor 
had explained that cholesteatomas are caused from perforated 
ear drums.

A hearing on appeal was conducted in November 1995 and, at 
that time, the veteran gave detailed testimony in support of 
his claim.  The veteran detailed the events leading to his 
hospitalization for a right ear infection in service in March 
1953 and submitted copies of some of his service medical 
records.  He testified that this right ear pain and drainage 
continued after service and eventually it got so bad that he 
had the mastoidectomy surgery in 1970.

A second hearing on appeal, before the undersigned Acting 
Board Member, was conducted in September 1997.  The veteran 
testified that he continued to experience right ear pain.  He 
related that Dr. Mozer, now deceased, had attributed the 
veteran's mastoidectomy to the ear drum difficulties the 
veteran had experienced in service in 1953.  The veteran 
indicated that previous to his treatment in 1970, he put up 
with the pain and leakage and had not received treatment for 
his right ear problems since service.

Copies of the veteran's medical records from the veteran's 
employer were received in October 1997.  These records, which 
cover the period from August 1970 to January 1989, show that 
at the time of an August 1970 health evaluation the veteran 
complained of having experienced problems with earaches or 
drainage.  Statements from several long time acquittances 
were also received in October 1997.  These statements were to 
the combined effect that the veteran had problems with his 
hearing upon his return from service and that the veteran 
complained of earaches.
At the time of a March 1998 VA examination, the examining 
physician noted that the veteran's medical history included 
treatment in service for a bloody right ear and earache which 
was lanced and gradually cleared.  It was indicated that the 
veteran reported that the pain in the right ear continued 
intermittently for many years, that the VA treatment was 
limited to hearing tests and that he continued to have 
progressive loss of hearing in both ears.  The surgery in 
1970 for chronic right mastoiditis was noted.  Following a 
physical examination as well as audiometric testing, the 
diagnoses were chronic right mastoiditis, post right modified 
radical mastoidectomy and tympanoplasty; bilateral mixed 
hearing loss, moderate on left and profound on right; and 
tinnitus, intermittent.

The physician who examined the veteran in March 1998 reported 
in an April 1998 statement that he had thoroughly reviewed 
the veteran's claims file and the evidence of record.  It was 
the conclusion of this physician that it was unlikely that 
the chronic mastoiditis for which the veteran was treated in 
1970 originated as the result of the right ear injury for 
which the veteran was treated in service.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), lay observation is competent.  If 
chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see Jones v. Brown, 7 Vet. App. 
134 (1994) (citing Grottveit in holding that secondary 
service connection claim for glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
chronic mastoiditis as the residual of a right ear injury.  
The veteran has contended, including at hearings on appeal 
conducted in November 1995 and September 1997, that the right 
ear injury he sustained in service lead to the development of 
chronic mastoiditis and that surgery was required in 1970..  
Considering the evidence of record in this case, the Board 
finds that this claim for service connection is not well 
grounded.

While the veteran has maintained that his current chronic 
right mastoiditis disability is related to events in service 
and he is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorder and the 
cause to which it have been attributed by the veteran.  
Although the veteran testified to the cause of this 
disability and indicated that this was explained to him by 
his physician, he has not submitted any competent evidence, 
such as a physician's opinion, confirming this.  The VA 
examiner in 1998 noted the history of the injury given by the 
veteran, reviewed the entire record, examined the veteran and 
made a current diagnosis; the examiner did not relate the 
veteran's current right ear disability to the right ear 
injury in service.  The veteran's personal opinion as to the 
relationship between the claimed disorder and service is not 
competent medical evidence required of a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for chronic mastoiditis as the residual of a right 
ear injury.  38 U.S.C.A. § 5107(a).  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  See Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that he has the 
claimed disorder that is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of this claim of entitlement 
to service connection for chronic mastoiditis as the residual 
of a right ear injury on grounds different from that of the 
RO in March 1993, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  That is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Entitlement to service connection for chronic mastoiditis as 
the residual of a right ear injury is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

